ON APPLICATION FOR REHEARING
PER CURIAM:
Defendants appellees’ [Dauphin et al] application for rehearing directs our attention to errors of fact contained in the foregoing opinion. Now that we understand the correct facts, we again conclude that the motion to dismiss is without merit.
Written reasons were assigned by the trial court on May 24, 1973. On June 13, 1973 the trial court signed an order granting plaintiff [Magnum] a devolutive appeal “from the judgment rendered” in this case. The order set the bond for plaintiff’s devol-utive appeal at $200. On June 15, 1973 the judgment rendered May 24th was signed in open court, and this judgment was filed in the record on June 18, 1973. The June 13 order granting plaintiff’s appeal was filed in the record on June 19, 1973. On that same day, the $200 appeal bond was filed with the Clerk of Court. On June 20, 1973, defendants appellees were served with the Clerk of Court’s notice that “on the 19 day of June, 1973, plaintiff filed a petition for a devolutive appeal.”
LSA-C.C.P. Art. 2121 states that an order of appeal may be granted on oral motion in open court, or on petition. The fact that the order granting the appeal was signed before the judgment was signed is immaterial under the facts of this case. The order granting the appeal and the appeal bond were both filed of record the day after the signed judgment was filed in the record.
The application for rehearing is denied.